Name: Council Regulation (EEC) No 3347/90 of 19 November 1990 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus (1991)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 11 . 90 Official Journal of the European Communities No L 324/3 COUNCIL REGULATION (EEC) No 3347/90 of 19 November 1990 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus (1991) THE COUNCIL OF THE EUROPEAN COMMUNITIES,  150 000 hectolitres of certain liqueur wines falling within CN codes ex 2204 21 35, ex 2204 21 39, ex 2204 29 35, ex 2204 29 39, ex 2204 21 49, ex 2204 29 49, ex 2204 21 59 or ex 2204 29 59, origi ­ nating in Cyprus ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Articles 18 and 19 of the Protocol in question, these volumes are with the exception of the quantities for wine of fresh grapes in containers holding more than two litres each year subject to an increase from the entry into force of the Protocol and will therefore in 1991 increase to the quantities indicated at Article 1 of this Regulation : whereas within the limits of these tariff quotas, the customs duties applicable are to be abolished progressively according to the same timetables and under the same conditions as laid down in Articles 5 and 16 of the said Protocol ; whereas, however, within the limits of these tariff quotas, the Kingdom of Spain and the Portu ­ guese Republic will apply duties calculated in accordance with the relevant provisions of the Protocol to the Acces ­ sion Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portu ­ guese Republic to the Community (3). whereas, importation into the Community of the wines in question are subject to the free-at-frontier reference price ; whereas the said wines qualify for these tariff quotas only if Article 54 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (4), as last amended by Regulation (EEC) No 388/90 (*), is adhered to ; Whereas Articles 18 and 19 of the Agreement establi ­ shing an Association between the European Economic Community and the Republic of Cyprus (l), as supple ­ mented by the Protocol laying down the conditions and procedures for the implementation of the second stage of the said Agreement and adapting certain provisions thereof (2), provide for the opening of annual Community tariff quotas for :  60 000 tonnes for new potatoes falling within CN code 0701 90 59 (16 May to 30 June),  2 500 tonnes for carrots falling within CN code 0706 10 00 , (1 April to 15 May),  300 tonnes of sweet peppers falling within CN code 0709 60 10,  1 500 tonnes of salad beetroot falling within CN code ex 0706 90 90,  7 500 tonnes for fresh table grapes falling within CN codes ex 0806 10 15 and 0806 10 19 (8 June to 4 August),  1 500 tonnes of dried grapes in immediate containers of a net capacity not exceeding 15 kg falling within CN codes 0806 20 1 1 , 0806 20 12, 0806 20 18 , ex 0806 20 91 , ex 0806 20 92 or ex 0806 20 98 ,  3 000 tonnes of certain types of concentrated grape juice falling within CN codes 2009 60 51 , 2009 60 71 , ex 2009 60 90 or ex 2204 30 91 ,  35 000 hectolitres of certain wines of fresh grapes, in containers holding two litres or less, falling within CN codes 2204 21 25, ex 2204 21 29, ex 2204 21 35 or ex 2204 21 39,  26 000 hectolitres of certain wines of fresh grapes, in containers holding more than two litres, falling within CN codes ex 2204 29 25, ex 2204 29 29, 2204 29 35 or ex 2204 29 39, and - Whereas liqueur wines, to qualify for the Community tariff quota, must be so designated in the VI 1 document or VI 2 extract provided for in Commission Regulation (EEC) No 3590/85 of 18 December 1985 on the certifi ­ cate and analysis report required for the importation of wine, grape juice and grape must (*) ; Whereas it is particularly necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rates laid down for those quotas to all imports of the products concerned into all Member States 0 OJ No L 393, 31 . 12. 1987, p. 37. (4) OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 42, 16. 2. 1990, p. 9 . ( «) OJ No L 343, 20. 12. 1985, p. 20. (') OJ No L 133, 21 . 5. 1973, p. 2. 2) OJ No L 393, 31 . 12. 1987, p. 1 . No L 324/4 Official Journal of the European Communities 23 . 11 . 90 istration of these quotas may be carried out by any of its members, until the quotas have been used up ; whereas it would appear advisable not to allocate the quotas among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they need, under the conditions and according to the procedures specified in Article 3 : HAS ADOPTED THIS REGULATION : Article 1 1 . (a) The customs duties applicable to imports into the Community as constituted at 31 December 1985 of the following products originating in Cyprus shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas as shown below for each one : Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admin Order No CN code (a) (b) Description Volume of tariff quota Rate of duty (%) (i 2 3) 4 5 09.1401 0701 90 59 New potatoes, 16 May to 30 June 1991 80 000 tonnes 6,0 % 09.1403 ex 0706 10 00 Carrots, 1 April to 15 May 1991 3 000 tonnes 4,3 % 09.1409 0709 60 10 Sweet peppers, 1 January to 31 December 1991 360 tonnes 2,8 % 09.1411 ex 0706 90 90 Salad beetroot, 1 January to 31 December 1991 1 800 tonnes 5,4 % 09.1407 ex 0806 10 15 ex 0806 10 19 Fresh table grapes, 8 June to 14 July 1991 Fresh table grapes, 15 July to 4 August 1991 9 200 tonnes ' 4,6 %5,6 % 09.1413 1 800 tonnes exemptionDried grapes, in immediate containers of a net capacity not exceeding 15 kg 1 January to 31 December 1991 0806 20 1 1 0806 20 12 ex 0806 20 18 ex 0806 20 91 ex 0806 20 92 ex 0806 20 98 09.1421 2009 60 51 Fruit juices (including grape must) and vegetable juices, unfer ­ mented and not contain- ing added spirit, whether or not contai ­ ning added sugar or other sweetening matter :  Grape juice (including grape must) :   Of a density not exceeding 1,33 g/cm3 at 20 °C ;    Of a value exceeding ECU 18 per 100 kg net weight : _ _ _ _ Concentrated    Of a value not exeeding ECU 1 8 per 1 00 kg net weight :     With an added sugar content exceeding 30 % by weight : _ _ _ _ _ Concentrated     Other : concentrated within the meaning of add ­ itional note 6 to chapter 20 of the combined nomen ­ clature Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 :  Other grape must :   Other : 2009 60 71 ex 2009 60 90 3 600 tonnes 17,9 % + AD S/Z (a) Notwithstanding the rules for the interpretation of the. combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this table, the application of the CN code. Where ex CN code positions are indicated, the preferential scheme is to be determined by a application of the CN code and corresponding description taken together. (b) Taric codes appear in the Annex. 23. 11 . 90 Official Journal of the European Communities No L 324/5 ( 1 ) (2) P) (4) (5) 09.1421 (cont'd) ex 2204 30 91    Of a density of 1,33 g/cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol, concentrated within the meaning of additional note 6 to chapter 20 of the combined nomenclature 1 January to 31 December 1991 i i 09.1415 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 :  Other wine, grape must with fermentation prevented or arrested by the addition of alcohol :   In containers holding 2 litres or less :    Other :     Of an actual alcoholic strength by volume not excee ­ ding 13 % vol :      Other :       White       Other     Of an actual alcoholic strength by volume exceeding ' 13 % vol but not exceeding 15 % vol :      Other :       White, other than liqueur wines of an actual alcoholic strength by volume of 1 5 % vol       Other than liqueur wines of an actual alcoholic strength by volume of 15 % vol 1 January to 31 December 1991 i 42 000 hi j 2,3 ECU/hl j 2,6 ECU/hl 09.1423 2204 29 25 ex 2204 29 29 2204 29 35 ex 2204 29 39   Other :    Other :     Of an actual alcoholic strength by volume not excee ­ ding 13 % vol :      Other : White       Other wine     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol :      Other :       White       Other wine 1 January to 31 December 1991 i 26 000 hi J 6,9 ECU/hl J 8,5 ECU/hl 09.1417 ex 2204 21 35 ex 2204 21 39 ex 2204 21 49 ex 2204 21 59  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol :   In containers holding 2 litres or less :    Other :     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol :      Other :       White liqueur wines of an actual alcoholic strength by volume of 15 % vol       Other, liqueur wines of an actual alcoholic strength by volume of 15 % vol     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol :      Other, liqueur wines     Of an actual alcoholic strength by volume exceeding 1 8 % vol but not exceeding 22 % vol :      Other, liqueur wines   Other :    Other :     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol :      Other : &lt; » 180 000 hi J 3,2 ECU/hl J 3,9 ECU/hl | 4,4 ECU/hl No L 324/6 Official Journal of the European Communities 23 . 11 . 90 i (2 3) (4) S) ex 2204 29 3509.14017 (cont 'd) 2,4 ECU/hl ex 2204 29 39      White liqueur wines, of an actual alcoholic strength by volume of 15 % vol       Other liqueur wines of an actual alcoholic strength by volume of 15 % Vol     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol :      Other, liqueur wines     Of an actual alcoholic strength by volume exceeding 1 8 % vol but not exceeding 22 % vol :      Other liqueur wines 1 January to 31 December 1991 3,2 ECU/hl ex 2204 29 49 4,4 ECU/hl ex 2204 29 59 (b) Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic will apply duties calculated in accordance with the relevant provisions of the Protocol to the Accession Agreement between the European Economic Community and the Republic of Cyprus conse ­ quent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community. 2. Importations of the wine in question shall be subject to the free-at-frontier price . It shall qualify for the tariff quotas only if Article 54 of Regulation (EEC) No 822/87 is adhered to. 3 . Liqueur wines shall qualify for the tariff quota only if they are designated as liqueur wines in the VI 1 docu ­ ment or VI 2 extract provided for by Regulation (EEC) No 3590/85. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for prefe ­ rential benefit for a product covered by this Regulation and if that declaration is accepted by the customs authori ­ ties , the Member States concerned shall inform the Commission and draw an amount corresponding to its requirements from the corresponding quota amount. The drawing requests, With indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member States concerned to the extent that the avai ­ lable balance so permits. If a Member State does not use the quantities drawn, it shall return them as Boon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission in accor ­ dance with the same procedures. Article 4 Each Member States shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the corresponding quota volumes so permits. Article 5 The Member States and the Commission shall cooperate closely that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1990. For the Council The President G. CARLI 23 . 11 . 90 Official Journal of the European Communities No L 324/7 ANNEX TARIC codes Order No CN code TARIC code 09.1403 ex 0706 10 00 0706 10 00*12 09.1411 ex 0706 90 90 0706 90 90 20 09.1407 ex 0806 10 15 0806 10 15*80 0806 10 15*91 0806 10 15*98 0806 10 19*10 0806 10 19*21 0806 10 19*23 ex 0806 10 19 09.1413 ex 0806 20 91 ex 0806 20 92 ex 0806 20 98 0806 20 91*10 0806 20 92*10 0806 20 98*10 09.1421 ex 2009 60 90 ex 2204 30 91 2009 60 90*10 2204 30 91*11 2204 30 91*91 09.1415 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 2204 21 29*95 2204 21 29*96 2204 21 35*95 2204 21 39*95 09.1423 ex 2204 29 29 ex 2204 29 39 2204 29 29*91 2204 29 39*93 09.1417 ex 2204 21 35 ex 2204 21 39 ex 2204 21 49 ex 2204 21 59 ex 2204 29 35 ex 2204 29 39 ex 2204 29 49 ex 2204 29 59 2204 21 35*1 1 2204 21 39*1 1 2204 21 49*19 2204 21 49*91 2204 21 59*19 2204 21 59*91 2204 29 35*91 2204 29 35*97 2204 29 39*91 2204 29 39*97 2204 29 49*19 2204 29 49*89 2204 29 59*19 2204 29 59*89